   Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 1 of 33 PageID: 10      FILED
                                                                              January 19, 2021

                                                                                 At:
                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY                          William T. Walsh

 UNITED STATES OF AMERICA                                                          Clerk
                                                           Criminal No. 21-51(FLW)
        v.
                                                           Filed: January 19, 2021
 BERLITZ LANGUAGES, INC.,
                                                           Violation: 18 U.S.C. § 371
                          Defendant.


                        DEFERRED PROSECUTION AGREEMENT

       The United States Department of Justice, Antitrust Division (“United States”) and Berlitz

Languages, Inc. (“Berlitz” or the “Company”), a wholly-owned subsidiary of Berlitz

Corporation, each a corporation organized and existing under the laws of New York, by and

through its undersigned representative, pursuant to authority granted by its board of directors,

enter into this Deferred Prosecution Agreement (“Agreement”), the terms and conditions of

which are as follows:

                   Criminal Information and Acceptance of Responsibility

       1.      Berlitz acknowledges and agrees that the United States will file a one-count

Information in the United States District Court for the District of New Jersey. The Information

will charge Berlitz with a single count of knowingly and willfully combining, conspiring,

confederating, and agreeing with other persons and Comprehensive Language Center, Inc.,

another entity engaged in the provision of foreign-language training services, to defraud the

United States by impeding, impairing, obstructing, and defeating by dishonest means the lawful

government functions of the National Security Agency (NSA), an agency of the United States,

namely, the competitive bidding for and operation of certain contracts and delivery orders issued

thereunder, from at least as early as March 2017 until at least December 2017, in violation of 18

U.S.C. § 371. In so doing, Berlitz: (a) knowingly and voluntarily waives its right to indictment
   Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 2 of 33 PageID: 11




on this charge, as well as all rights to a speedy trial pursuant to the Sixth Amendment to the

United States Constitution; Title 18, U.S.C., Section 3161; and Federal Rule of Criminal

Procedure 48(b); and (b) knowingly and voluntarily waives for the purposes of this Agreement

and for the purposes of any charges by the United States arising out of the conduct described in

the Statement of Facts (attached as Attachment A and incorporated by reference into this

Agreement) any objection with respect to venue and consents to the filing of the Information, as

provided under the terms of this Agreement, in the United States District Court for the District of

New Jersey. The United States agrees to defer prosecution of Berlitz pursuant to the terms and

conditions described below.

       2.      Berlitz admits, accepts, and acknowledges that, under U.S. federal law, it is

responsible for the acts of its officers, directors, employees, and agents that give rise to the

charges in the Information. Berlitz admits, accepts, and acknowledges that the facts set forth in

the Statement of Facts are true and accurate. Should the United States pursue the prosecution that

is deferred by this Agreement, Berlitz agrees that it will not dispute the Statement of Facts set

forth in this Agreement, and, in any such prosecution, the Statement of Facts shall be admissible

as: (a) substantive evidence offered by the government in its case-in-chief and rebuttal case;

(b) impeachment evidence offered by the government on cross-examination; and (c) evidence at

any sentencing or other hearing. In addition, Berlitz agrees not to assert any claim under

the United States Constitution, Rule 410 of the Federal Rules of Evidence, Rule 11(f)

of the Federal Rules of Criminal Procedure, Section 1B1.1(a) of the United States Sentencing

Guidelines (“USSG” or “Sentencing Guidelines”), or any other federal rule that the Statement of

Facts should be suppressed or is otherwise inadmissible as evidence in any form. Neither this




                                                   2
   Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 3 of 33 PageID: 12




Agreement nor the Information is a final adjudication of the matters addressed in those

documents.

                              Parties to and Scope of the Agreement

       3.      Berlitz is organized under the laws of New York with its principal place of

business in Princeton, New Jersey. This agreement binds Berlitz and the United States

Department of Justice, Antitrust Division. This Agreement also creates contingent rights and

obligations for Berlitz’s current officers, directors, and employees as of the date of the signature

of this Agreement, who will be collectively referred to as “Covered Individuals.” The contingent

rights and obligations for Covered Individuals are limited expressly as described below.

                                     Length of the Agreement

       4.      This Agreement is effective for a period beginning on the date on which the

Information is filed (the “Effective Date”) and ending three (3) years from that date (the

“Term”), except for the Cooperation Obligations set forth in Paragraphs 6 and 7 below. Berlitz

agrees that in the event that the United States determines, in its sole discretion, that Berlitz has

violated any provision of this Agreement, an extension or extensions of the term of the

Agreement may be imposed by the United States, in its sole discretion, for up to a total

additional time period of one year, without prejudice to the United States’ right to proceed as

provided in Paragraphs 19-22 below. Any extension of the Agreement extends all terms of this

Agreement, including attachments, for an equivalent period, but does not extend the due date for

payments provided in Paragraphs 9 and 11 below.

                                     Relevant Considerations

       5.      The United States enters into this Agreement based on the individual facts and

circumstances of this case. Among the facts considered were the following:



                                                   3
   Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 4 of 33 PageID: 13




               (a)     the nature and seriousness of the illegal conduct, which involved

submitting a false and fraudulent bid to the National Security Agency for the provision of

foreign-language training services, which impeded the ability of the agency to conduct a

competitive bidding process;

               (b)     Berlitz has provided timely and thorough cooperation in the United States’

investigation into criminal antitrust, fraud, and related criminal violations among foreign-

language training service providers;

               (c)     Berlitz has enhanced and has committed to continuing to enhance its

compliance program and internal controls, including ensuring that its compliance program

satisfies the minimum elements set forth in Attachment C to this Agreement; and

               (d)     this Agreement can ensure that integrity has been restored to Berlitz’s

operations and preserve its financial viability while preserving the United States’ ability to

prosecute it should a material breach occur.

                             Cooperation and Disclosure Obligations

       6.      Berlitz shall cooperate fully and truthfully with the United States in any and all

matters relating to the current federal criminal investigation into violations of federal antitrust,

fraud, and related criminal laws involving foreign-language training services, including the

conduct described in this Agreement and the attached Statement of Facts, and other conduct

under investigation by the United States at any time during the Term, until the later of the date

upon which all investigations and prosecutions arising out of such conduct are concluded, or the

end of the term specified in Paragraph 4 (collectively “Federal Proceeding”). Federal Proceeding

also includes, but is not limited to, any investigation, prosecution, litigation, or other proceeding

regarding obstruction of, the making of a false statement or declaration in, the commission of

perjury or subornation of perjury in, the commission of contempt in, or conspiracy to commit
                                                   4
      Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 5 of 33 PageID: 14




such offenses in any Federal Proceeding. Berlitz agrees that its full, truthful, and continuing

cooperation pursuant to this Paragraph will include, but not be limited to, the following:

               (a)     producing to the United States all documents, information, and other

materials, wherever located, not protected under the attorney-client privilege or the work-product

doctrine, in the possession, custody, or control of Berlitz, that are requested by the United States

in its sole discretion in connection with any Federal Proceeding, as well as providing to the

United States a log of any responsive documents, information, and other materials that were not

provided, including an explanation of the basis for withholding the materials, and bearing the

burden of establishing the validity of any such an assertion;

               (b)     using its best efforts to secure the full, truthful, and continuing cooperation

of the Covered Individuals as may be requested by the United States in its sole discretion. Such

efforts will include, but not be limited to, making these persons available in the United States and

at other mutually agreed-upon locations at Berlitz’s expense for interviews and the provision of

testimony in grand jury, trial, and other judicial proceedings in connection with the Federal

Proceeding; and

               (c)     with respect to any information, testimony, documents, records or other

tangible evidence provided to the United States pursuant to this Agreement, Berlitz consents to

any and all disclosures to other governmental authorities, including federal, state, and local

authorities of such materials as the United States in its sole discretion shall deem appropriate.

         7.    The full, truthful, and continuing cooperation of Covered Individuals will be

subject to the procedures and protections of this Paragraph, and will include, but not be limited

to:




                                                  5
   Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 6 of 33 PageID: 15




               (a)      producing to the United States all documents, information, and other

materials, wherever located, not protected under the attorney-client privilege or the work-product

doctrine, that are requested by the United States in its sole discretion in connection with any

Federal Proceeding, as well as providing to the United States a log of any responsive documents,

information, and other materials that were not provided, including an explanation of the basis for

withholding the materials, and bearing the burden of establishing the validity of any such an

assertion;

               (b)      being available for interviews in the United States and at other mutually

agreed-upon locations, not at the expense of the United States, upon the request of the United

States in connection with any Federal Proceeding;

               (c)      responding fully and truthfully to all inquiries of the United States in

connection with any Federal Proceeding, without falsely implicating any person or intentionally

withholding any information, subject to the penalties of making a false statement or declaration

(18 U.S.C. §§1001, 1623), obstruction of justice (18 U.S.C. § 1503 et seq.), or conspiracy to

commit such offenses;

               (d)      when called upon to do so by the United States in connection with any

Federal Proceeding, participating in affirmative investigative techniques, including but not

limited to making telephone calls, recording conversations, and introducing law enforcement

officials to other individuals, with all such activity being conducted only at the express direction

and under the supervision of attorneys and agents of the United States;

               (e)      when called upon to do so by the United States in connection with any

Federal Proceeding, testifying in grand jury, trial, and other judicial proceedings in the United

States fully, truthfully, and under oath, subject to the penalties of perjury (18 U.S.C. § 1621),



                                                  6
   Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 7 of 33 PageID: 16




making a false statement or declaration in grand jury or court proceedings (18 U.S.C. § 1623),

contempt (18 U.S.C. §§ 401–402), and obstruction of justice (18 U.S.C. §1503 et seq.); and

               (f)     agreeing that, if the agreement not to prosecute him or her pursuant to this

Agreement is void, the statute of limitations period for any offense will be tolled for the period

between the date of signature of this Agreement and six months after the date that the United

States gave notice of its intent to void its obligations to that person under this Agreement.

Nothing in this Paragraph 7 creates any obligations by or for any person who is not a Covered

Individual.

       8.      In addition to the Cooperation Obligations described above, during the Term of

the Agreement, should Berlitz learn of or possess any evidence or allegations of criminal

violations of United States law by Berlitz, or by any present or former officers, directors,

employees, or agents during their employment at the Company, Berlitz shall promptly report

such evidence or allegations to the United States. Any information that Berlitz thus discloses to

the United States will likely include proprietary, financial, confidential, and competitive business

information. Public disclosure of the information and reports could discourage cooperation,

impede pending or potential government investigations, and thus undermine the United States’

objectives in obtaining such reports. For these reasons, among others, the information and reports

and the contents thereof are intended to remain and shall remain nonpublic, except as otherwise

agreed to by the parties in writing, or except to the extent that the United States determines in its

sole discretion that disclosure would be in furtherance of its discharge of its duties and

responsibilities or is otherwise required by law.

                               Penalty and Victim Compensation

       9.      The United States and Berlitz agree that Berlitz will pay a monetary penalty in the

amount of $147,000.00 (One Hundred and Forty-Seven Thousand Dollars and no Cents) to
                                                    7
   Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 8 of 33 PageID: 17




the U.S. Treasury within thirty (30) days of the Effective Date of this Agreement. Berlitz and the

United States agree that this penalty is appropriate given the facts and circumstances of this case,

including the Relevant Considerations described in Paragraph 5. The parties further agree that

application of the Sentencing Guidelines to determine the applicable fine range yields the

following analysis:

               a.      The November 1, 2018 version of the U.S.S.G. is applicable to this matter.

               b.      Offense Level. Based upon U.S.S.G. § 2C1.1, the total
                       offense level is 12. The base offense level under § 2C1.1(a)(2) is 12, and
                       no Specific Offense Characteristics under (b) or Cross References under
                       (c) apply.

               c.      Base Fine. Based upon U.S.S.G. § 8C2.4(a)(1), the base fine is $70,000.

               d.      Culpability Score. Based upon U.S.S.G. § 8C2.5, the culpability score is 7,
                       calculated as follows:

                       (a) Base Culpability Score                              5

                       (b)(2) The organization had 1,000
                       or more employees and an
                       individual within high-level
                       personnel of the organization                          +3
                       participated in, condoned, or was
                       willfully ignorant of the offense

                       (g)(2) The organization fully
                       cooperated in the investigation
                       and clearly demonstrated                                -2
                       recognition and affirmative
                       acceptance of responsibility for
                       its criminal conduct

                       TOTAL                                                   7

               Calculation of Fine Range:

               Base Fine                                                 $70,000

               Multipliers                                               1.4(min)/2.8(max)



                                                 8
   Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 9 of 33 PageID: 18




                Fine Range                                                $98,000/$196,000

        10.     The penalty set forth in Paragraph 9 is final and shall not be refunded.

Furthermore, nothing in this Agreement shall be deemed an agreement by the United States that

such penalty is the maximum penalty that may be imposed in any future prosecution in the event

of a breach of this Agreement, and the United States is not precluded from arguing in any future

prosecution that the Court should impose a higher fine, although the United States agrees that

under those circumstances, it will recommend to the Court that any amount of the penalty paid

under this Agreement should be offset against any criminal fine the Court imposes as part of a

future judgment. Berlitz acknowledges that no tax deduction may be sought, and agrees that no

tax deduction will be sought, in the United States in connection with the payment of any part of

this penalty.

        11.     The United States and Berlitz agree that Berlitz, along with its co-conspirators, is

jointly and severally liable for $56,984.00 (Fifty-Six Thousand Nine Hundred and Eighty-

Four Dollars and no Cents) in victim compensation, and that Berlitz will pay that amount, less

any portion of that amount paid by a co-conspirator, to the National Security Agency according

to its instructions within thirty (30) days of the Effective Date of this Agreement, and send a

confirmation letter to the United States upon payment. Berlitz and the United States agree that

this victim compensation amount is appropriate given the facts and circumstances of this case,

including the Relevant Considerations described in Paragraph 5.

                               Conditional Release from Liability

        12.     In return for the full and truthful cooperation of Berlitz as described in Paragraph

6, and compliance with the other terms and conditions of this Agreement:

                (a)    The United States agrees that, except as provided by this Agreement, it

will not bring criminal charges against Berlitz for any act or offense committed before the
                                                  9
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 10 of 33 PageID: 19




Effective Date in furtherance of an antitrust conspiracy or conspiracy to defraud involving the

provision of foreign-language training services in the United States, as described in the

Statement of Facts;

               (b)     The United States further agrees that, except as provided by this

Agreement, it will not bring criminal charges against any Covered Individual for any act or

offense committed before the Effective Date in furtherance of an antitrust conspiracy or

conspiracy to defraud involving the provision of foreign-language training services in the United

States, as described in the Statement of Fact;

               (c)     Failure by Berlitz or any Covered Individual to comply fully with the

Cooperation Obligations under Paragraphs 6 or 7 will void the United States’ agreement in

Paragraphs 12(a) and/or (b), and Berlitz or any such Covered Individual may be prosecuted

criminally for any federal crime of which the United States has knowledge; and

               (d)     The United States’ agreement in Paragraphs 12(a) and (b) does not apply

to subornation of perjury (18 U.S.C. § 1622), false statements (18 U.S.C. § 1001), obstruction of

justice (18 U.S.C. § 1503 et seq.), contempt (18 U.S.C. §§ 401–402), or conspiracy to commit

such offenses. Its agreement in Paragraphs 12(a) and (b) also does not apply to civil matters of

any kind, any civil or criminal violation of the federal tax or securities laws or conspiracy to

commit such offenses, or any crimes of violence.

                              Related Administrative Proceedings

       13.     Berlitz understands that it may be subject to exclusion, suspension, or debarment

action by state or federal agencies, and that this Agreement in no way controls what action, if

any, other agencies may take. However, the United States agrees that, if requested, it will advise

the appropriate officials of any governmental agency considering such action of the fact, manner,

and extent of the cooperation and remediation of Berlitz as a matter for that agency to consider
                                                 10
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 11 of 33 PageID: 20




before determining what action, if any, to take. By agreeing to provide this information to such

agencies, the United States is not agreeing to advocate on behalf of Berlitz, but rather is agreeing

to provide facts to be evaluated independently by such agencies.

                                 Corporate Compliance Program

       14.     In light of the conduct described in the Information and in the Statement of Facts,

Berlitz represents that it has implemented compliance controls designed to prevent and detect

similar fraud and antitrust violations in the future.

       15.     Berlitz represents that it has implemented and will continue to implement a

compliance and ethics program designed to prevent and detect criminal antitrust and fraud

violations throughout its operations, including those of its affiliates, agents, and joint ventures,

and those of its contractors and subcontractors. Berlitz further represents that its compliance and

ethics program includes the minimum elements set forth in Attachment C to this Agreement.

       16.     Berlitz further represents that it will continue to periodically review its

compliance and ethics program and make any necessary adjustments and updates based on

changes in Berlitz’s operations, circumstances, legal developments, and industry practices.

                                       Deferred Prosecution

       17.     In consideration of the undertakings agreed to herein by Berlitz, the United States

agrees that any prosecution of Berlitz for the conduct set forth in the Statement of Facts be and

hereby is deferred for the Term. To the extent there is conduct disclosed by Berlitz that is not set

forth in the Statement of Facts, such conduct will not be exempt from further prosecution and is

not within the scope of or relevant to this Agreement.

       18.     The United States further agrees that if Berlitz fully complies with all obligations

under this Agreement, the United States will not continue the criminal prosecution of the offense

described in Paragraph 1 of the Agreement and, at the conclusion of the Term, this Agreement

                                                  11
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 12 of 33 PageID: 21




shall expire, except for the Cooperation Obligations set forth in Paragraphs 6 and 7. Within thirty

(30) days of the Agreement’s expiration, the United States shall seek dismissal with prejudice of

the Information described in Paragraph 1 of the Agreement.

                                      Breach of Agreement

       19.     If, during the Term of this Agreement, Berlitz (a) commits any felony offense

under U.S. federal law; (b) provides to the United States deliberately false, incomplete, or

misleading information, including in connection with its disclosure of information about

individual culpability; (c) fails to satisfy any Cooperation Obligations as set forth in Paragraph 6

of this Agreement; (d) fails to satisfy the requirements set forth in Attachment C; or (e) otherwise

fails to completely perform or fulfill any of Berlitz’s obligations under this Agreement,

regardless of whether the United States becomes aware of such a breach after the Term is

complete, Berlitz shall thereafter be subject to prosecution for any federal criminal violation of

which the United States has knowledge, including, but not limited to, the charges in the

Information described in Paragraph 1, which may be pursued by the United States in the United

States District Court for the District of New Jersey or any other appropriate venue.

Determination of whether Berlitz has breached this Agreement and whether to pursue

prosecution of the Company shall be in the United States’ sole discretion. Any such prosecution

may be premised on information provided by any source, including but not limited to Berlitz and

any Covered Individuals. Any such prosecution relating to the conduct described in the

Statement of Facts or relating to conduct known to the United States prior to the date of the

signing of this Agreement that is not time-barred by the applicable statute of limitations on the

Effective Date of this Agreement may be commenced against Berlitz, notwithstanding the

expiration of the statute of limitations between the Effective Date and the expiration of the Term

plus one year. Thus, by signing this Agreement, Berlitz agrees that the statute of limitations with
                                                 12
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 13 of 33 PageID: 22




respect to any such prosecution that is not time-barred on the Effective Date of this Agreement

shall be tolled for the duration of the Term plus one year. In addition, Berlitz agrees that the

statute of limitations as to any felony offense under U.S. law that occurs during the Term will be

tolled from the date upon which the offense occurs until the earlier of: (a) the date upon which

the United States is made aware of the offense, or (b) the duration of the Term plus five years,

and that this period shall be excluded from any calculation of time for purposes of the application

of the statute of limitations.

        20.     In the event that the United States determines that Berlitz has breached this

Agreement, the United States agrees to provide Berlitz with written notice of such breach prior to

instituting any prosecution resulting from such breach. Within thirty (30) days of receipt of such

notice, Berlitz shall have the opportunity to respond to the United States in writing to explain the

nature and circumstances of such breach, as well as the actions Berlitz has taken to address and

remediate the situation, which the United States shall consider in determining whether to pursue

prosecution of Berlitz.

        21.     In the event that the United States determines that Berlitz has breached this

Agreement: (a) all statements made by or on behalf of Berlitz to the United States or to the

Court, including the Statement of Facts, and any testimony given by any individual before a

grand jury, court, or any tribunal, or at any legislative hearings, whether prior or subsequent to

this Agreement, and any leads derived from such statements or testimony, shall be admissible in

evidence in any and all criminal proceedings brought by the United States against Berlitz; and

(b) Berlitz shall not assert any claim under the United States Constitution, Rule 11(f) of the

Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules of Evidence, or any other

federal law or rule that testimony or statements made by or on behalf of Berlitz prior or



                                                 13
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 14 of 33 PageID: 23




subsequent to this Agreement, or any leads derived therefrom, should be suppressed or are

otherwise inadmissible. The decision whether any conduct or statement of any current or former

director, officer, or employee, or any person acting on behalf of, or at the direction of, Berlitz

will be imputed to Berlitz for the purpose of determining whether Berlitz has violated any

provision of this Agreement shall be in the sole discretion of the United States.

        22.     Berlitz acknowledges that the United States has made no representations,

assurances, or promises concerning what sentence may be imposed by the Court if Berlitz

breaches this Agreement and this matter proceeds to judgment. Berlitz further acknowledges that

any such sentence is solely within the discretion of the Court and that nothing in this Agreement

binds or restricts the Court in the exercise of such discretion.

        23.     On the date that the period of deferred prosecution specified in this Agreement

expires, as set forth in Attachment D, Berlitz, by the President or CEO of the Company and its

General Counsel or outside legal counsel, will certify to the United States that Berlitz has met its

disclosure obligations set forth in Paragraph 8 of this Agreement. Each certification will be

deemed a material statement and representation by Berlitz to the executive branch of the United

States for purposes of 18 U.S.C. §§ 1001 and 1519, and it will be deemed to have been made in

the judicial district in which this Agreement is filed.

                       Sale, Merger, or Other Change in Corporate Form

        24.     Berlitz agrees that, during the Term, if it undertakes any change in corporate

form, including if it sells, merges, or transfers business operations that are material to Berlitz’s

consolidated operations, as they exist as of the date of this Agreement, whether such sale is

structured as a sale, asset sale, merger, or transfer, it shall provide notice to the United States at

least thirty (30) business days prior to undertaking any such sale, merger, transfer, or other

change in corporate form. Unless, after receiving the required notice from the Company of the
                                                  14
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 15 of 33 PageID: 24




transaction, the United States consents in its sole discretion that a specific transaction will not be

subject to this provision, the Company shall include in any contract for sale, merger, or transfer a

provision binding the purchaser, or any successor in interest thereto, to the obligations described

in this Agreement. Unless the United States consents as described above, the purchaser or

successor in interest must also agree in writing that the United States’ ability to enforce all

provisions of this Agreement, including to determine that it has been breached, is applicable in

full force to that entity. Berlitz agrees that, unless the United States consents as described above,

the failure to include these provisions in the transaction will make any such transaction null and

void. The United States shall inform Berlitz within fifteen (15) business days of receiving

Berlitz’s notification if it consents that the transaction(s) will not be subject to this provision, or

if it determines that the transaction(s) will have the effect of circumventing or frustrating the

purposes of this Agreement. If the United States does not respond to Berlitz’s notification within

fifteen (15) business days, the transaction(s) at issue shall be deemed not to be subject to this

provision and not to have the effect of circumventing or frustrating the purposes of this

Agreement. If at any time during the Term Berlitz engages in a transaction(s) that has the effect

of circumventing or frustrating the purposes of this Agreement, the United States may deem it a

breach pursuant to Paragraphs 19-22 of this Agreement. Nothing herein shall restrict Berlitz from

indemnifying (or otherwise holding harmless) the purchaser or successor in interest for penalties

or other costs arising from any conduct that may have occurred prior to the date of the

transaction(s), so long as such indemnification does not have the effect of circumventing or

frustrating the purposes of this Agreement, as determined by the United States in its sole

discretion.




                                                   15
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 16 of 33 PageID: 25




                               Public Statements by the Company

       25.     Berlitz expressly agrees that neither it nor its parent company, through present or

future attorneys, officers, directors, employees, agents, or any other person authorized to speak

for Berlitz, shall make any public statement, in litigation or otherwise, contradicting the

acceptance of responsibility by Berlitz set forth above or as described in the Statement of Facts.

Any such contradictory statement shall, subject to cure rights of Berlitz described below,

constitute a breach of this Agreement, and Berlitz thereafter shall be subject to prosecution as set

forth in Paragraphs 19-22 of this Agreement. The decision whether any public statement by any

such person contradicting a fact contained in the Statement of Facts will be imputed to Berlitz for

the purpose of determining whether it has breached this Agreement shall be at the sole discretion

of the United States. If the United States determines that a public statement by any such person

contradicts in whole or in part a statement contained in the Statement of Facts, the United States

shall so notify Berlitz, and Berlitz may avoid a breach of this Agreement by publicly repudiating

such statement(s) within five (5) business days after notification. Berlitz shall be permitted to

raise defenses and to assert affirmative claims in other proceedings relating to the matters set

forth in the Statement of Facts provided that such defenses and claims do not contradict, in

whole or in part, a statement contained in the Statement of Facts. This Paragraph does not apply

to any statement made by any present or former officer, director, employee, or agent of Berlitz in

the course of any criminal, regulatory, or civil case initiated against such individual, unless such

individual is speaking on behalf of Berlitz.

       26.     Berlitz agrees that if it, its parent, or any of its direct or indirect subsidiaries or

corporate affiliates, issues a press release or holds any press conference in connection with this

Agreement, Berlitz shall first consult the United States to determine: (a) whether the text of the

release or proposed statements at the press conference are true and accurate with respect to
                                                   16
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 17 of 33 PageID: 26




matters between the United States and Berlitz; and (b) whether the United States has any

objection to the release or proposed statements.

                          Limitation on Binding Effect of Agreement

       27.     This Agreement is binding on Berlitz and the United States Department of Justice,

Antitrust Division, but specifically does not bind any other component of the Department of

Justice, other federal agencies, or any state, local, or foreign law enforcement or regulatory

agencies, or any other authorities.

       28.     If the court refuses to grant exclusion of time under the Speedy Trial Act, 18

U.S.C. § 3161(h)(2), all the provisions of this Agreement shall be deemed null and void, and the

Term shall be deemed not to have begun, except that the statute of limitations for any

prosecution relating to the conduct described in the Statement of Facts shall be tolled from the

date on which this Agreement is signed until the date the Court refuses to grant the exclusion of

time plus six months, and except for the provisions contained within Paragraph 2 of this

Agreement.

                                              Notice

       29.     Any notice to the United States under this Agreement shall be given by personal

delivery, overnight delivery by a recognized delivery service, or registered or certified mail,

addressed to Joseph Muoio, Chief of the New York Office, Department of Justice-Antitrust

Division, 26 Federal Plaza, Room 3630, New York, NY 10278. Any notice to Berlitz under this

Agreement shall be given by personal delivery, overnight delivery by a recognized delivery

service, or registered or certified mail, addressed to: Legal Department, Berlitz Languages, Inc.,

7 Roszel Road, 3rd Floor, Princeton, NJ 08540 with a copy to Rich Zack, Esq., Troutman Pepper,

3000 Two Logan Square, Eighteenth and Arch Streets, Philadelphia, PA, 19103. Notice shall be

effective upon actual receipt by the United States or Berlitz.

                                                   17
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 18 of 33 PageID: 27




                                      Entirety of Agreement

       30.     This Agreement, including its Attachments A-D, sets forth all the terms of the

Agreement between Berlitz and the United States. No amendments, modifications, or additions

to this Agreement shall be valid unless they are in writing and signed by the United States, the

attorneys for Berlitz, and a duly authorized representative of Berlitz.

       Dated: January 15, 2021

                                                       Respectfully submitted,



                                                      By:_________________________

                                                      Carrie A. Syme, Assistant Chief
                                                      Kathryn Kushner, Trial Attorney

                                                      U.S. Department of Justice
                                                      Antitrust Division, New York Office
                                                      26 Federal Plaza, Room 3630
                                                      New York, NY 10278
                                                      (646) 714-1906




                                                 18
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 19 of 33 PageID: 28




                           COMPANY OFFICER’S CERTIFICATE

        I have read the Deferred Prosecution Agreement (“Agreement”) and carefully reviewed

every part of it with outside counsel for Berlitz Languages, Inc. (the “Company”). I understand

the terms of this Agreement and voluntarily agree, on behalf of the Company, to each of its

terms. Before signing this Agreement, I consulted outside counsel for the Company. Counsel

fully advised me of the rights of the Company, possible defenses, the Sentencing Guidelines’

provisions, and the consequences of entering into this Agreement.

        I have carefully reviewed the terms of this Agreement with the Board of Directors of the

Company. I have advised and caused outside counsel for the Company to advise the Board of

Directors fully of the rights of the Company, possible defenses, the Sentencing Guidelines’

provisions, and the consequences of entering into the Agreement.

        No promises or inducements have been made other than those contained in this

Agreement. No one has threatened or forced me, or to my knowledge any person authorizing this

Agreement on behalf of the Company, in any way to enter into this Agreement. I am also

satisfied with outside counsel’s representation in this matter. I certify that I am the Chief

Executive Officer for Berlitz Languages, Inc., and that I have been duly authorized by the

Company to execute this Agreement on behalf of the Company.

Date: January 15, 2021




                                                 19
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 20 of 33 PageID: 29




                               CERTIFICATE OF COUNSEL

        I am counsel for Berlitz Languages, Inc. (the “Company”) in the matter covered by the

Deferred Prosecution Agreement (“Agreement”). In connection with such representation, I have

examined relevant documents of the Company and discussed the terms of this Agreement with

the Board of Directors of the Company. Based on our review of the foregoing materials and

discussions, I am of the opinion that the representative of the Company has been duly authorized

to enter into this Agreement on behalf of the Company and that this Agreement has been duly

and validly authorized, executed, and delivered on behalf of the Company and is a valid and

binding obligation of the Company. Further, I have carefully reviewed the terms of this

Agreement with the Board of Directors and the Chief Executive Officer of the Company. I have

fully advised them of the rights of the Company, possible defenses, the Sentencing Guidelines’

provisions, and the consequences of entering into this Agreement. To my knowledge, the

decision of the Company to enter into this Agreement, based on the authorization of the Board of

Directors, is an informed and voluntary one.


Date: January 15, 2021




                                               20
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 21 of 33 PageID: 30




                                            Attachment A

                                         Statement of Facts

        The following Statement of Facts is incorporated by reference as part of the Deferred

Prosecution Agreement (“Agreement”) between the United States Department of Justice,

Antitrust Division (“United States”) and Berlitz Languages, Inc. (“Berlitz” or “the Company”), a

wholly-owned subsidiary of Berlitz Corporation. The Company hereby agrees and stipulates that

the following information is true and accurate. The Company admits, accepts, and acknowledges

that it is responsible for the acts of its officers, directors, employees, and agents as set forth

below. Should the United States pursue the prosecution that is deferred by the Agreement, the

Company agrees that it will neither contest the admissibility of, nor contradict, this Statement of

Facts in any criminal proceeding. The following facts establish beyond a reasonable doubt the

charges set forth in the Information.

          1.    From at least as early as March 2017 until at least December 2017 (the “Relevant

  Period”), Berlitz Languages, Inc. (“BERLITZ”), a corporation organized and existing under the

  laws of New York with its principal place of business in Princeton, New Jersey, was, among

  other things, a provider of foreign-language training services in the United States. BERLITZ

  employed and continues to employ approximately 1,400 individuals.

          2.    Whenever in this Statement of Facts reference is made to any act, deed, or

  transaction of BERLITZ, the statement means that BERLITZ engaged in the act, deed, or

  transaction by or through its officers, directors, agents, employees, or other representatives

  while they were actively engaged in the management, direction, control, or transaction of its

  business or affairs.

          3.    Many individuals and employees of companies and government agencies need to

  be trained in speaking, reading, and understanding languages other than English to perform

                                                   21
Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 22 of 33 PageID: 31




their job duties. Private companies often are hired to perform foreign-language training

services, including by providing a language instructor, designing the course of training,

creating training materials, and providing appropriate facilities in which the training takes

place. In some cases, foreign-language training companies must compete to win contracts that

will allow them to provide training services for a particular customer for a fee.

       4.    Certain offices and agencies of the United States government, including the

National Security Agency (“NSA”), have regular needs to train their employees and

contractors in foreign languages. For many military personnel and civilian workers in the area

of cryptology, this is mission-critical work that supports the mission of the NSA to protect the

nation from threats and gain an advantage for the United States and its allies in matters of

intelligence and security.

       5.    During the Relevant Period, BERLITZ and Comprehensive Language Center, Inc.

(“CLCI”) competed against each other and other entities to win contracts to provide foreign-

language training services to the NSA.

       6.    In early 2017, the NSA announced a competitive bidding process by which it

would award up to three prime contracts to companies to provide training services in specified

foreign languages at each of six different geographic locations around the United States,

including an area that encompasses the city of Odenton, Maryland. These contracts were

collectively known as External Language Training III contracts, hereinafter “ELT-III

Contracts.” The term of each ELT-III Contract, including extensions, ran from 2017-2022 and,

together, authorized up to $3.75 million in funds to be paid to the successful bidders. The NSA

stated that the ELT-III Contracts would be awarded to up to three companies whose bids were

deemed Technically Acceptable, including by being able to provide training in appropriate



                                               22
Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 23 of 33 PageID: 32




facilities at all six specified geographic locations, and by bidding the lowest prices. On

approximately August 1, 2017, BERLITZ, CLCI, and an unrelated third party each were

awarded one of the ELT-III Contracts.

       7.    Each winner of an ELT-III Contract was thereafter entitled to submit a bid for

individual Delivery Orders issued under those contracts; each Delivery Order called for a

particular set of training sessions in a particular foreign language at a particular location. The

NSA stated that each Delivery Order would be awarded to the company whose bid for the

described training was deemed Technically Acceptable and who bid the lowest price. In order

to be deemed Technically Acceptable, the company was required to have a facility in the

particular location in which it could conduct the training. Through December 21, 2017, the

NSA bid and awarded approximately 15 Delivery Orders under the ELT-III Contracts.

       8.    During the Relevant Period, in the District of New Jersey and elsewhere,

BERLITZ and its co-conspirators did knowingly and willfully combine, conspire, confederate,

and agree to defraud the United States by impeding, impairing, obstructing, and defeating by

dishonest means the lawful government functions of the NSA, an agency of the United States,

namely, the competitive bidding for and operation of the ELT-III Contracts and the Delivery

Orders issued thereunder.

       9.    The object of the conspiracy was for CLCI to fraudulently obtain an ELT-III

Contract and Delivery Orders issued thereunder, by falsely representing CLCI’s facilities

available to perform under the Contract; to suppress competition between CLCI and BERLITZ

for certain Delivery Orders issued under their Contracts; and to obtain payments for certain

work performed under their Contracts.




                                                23
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 24 of 33 PageID: 33




         10.   For the purpose of forming and carrying out the charged combination and

 conspiracy, BERLITZ, CLCI, and their co-conspirators did those things that they combined

 and conspired to do, including, among other things:

               a.     discussing, agreeing to, and facilitating CLCI’s submission of false and

misleading bid information to the NSA in order to misrepresent its bid as Technically

Acceptable, specifically by falsely and misleadingly claiming that CLCI could perform foreign-

language training services at a particular facility in Odenton, Maryland (“the Odenton Facility”)

that in fact belonged to and was operated solely by BERLITZ;

               b.     discussing and agreeing that, in exchange for BERLITZ’s agreement to

allow CLCI to misrepresent the Odenton Facility as available to CLCI for its performance of

foreign-language training services, CLCI would not bid against BERLITZ for Delivery Orders

involving foreign-language training scheduled to take place in or near Odenton, Maryland;

               c.     discussing and agreeing that BERLITZ and CLCI would deceive the NSA

regarding the existence and nature of their agreement;

               d.     submitting invoices to the NSA for foreign-language training services

provided under the ELT-III Contracts and associated Delivery Orders, which, by the means and

methods described above, were based on non-competitive bids; and

               e.     receiving payments for foreign-language training services provided under

the ELT-III Contracts and associated Delivery Orders, which, by the means and methods

described above, were based on non-competitive bids.

       11.     In furtherance of the conspiracy and to effect the illegal object thereof, BERLITZ,

together with its co-conspirators, committed the following overt acts, among others, in the

District of New Jersey and elsewhere in the United States:



                                                24
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 25 of 33 PageID: 34




               a.          On or around April 12, 2017, CLCI emailed BERLITZ a draft letter

memorializing their agreement, pursuant to which:

                      i.          CLCI, in its bid to the NSA for the ELT-III Contract, would falsely

represent that it could perform foreign-language training services at the Odenton Facility;

                     ii.          CLCI would not disclose to the NSA that the Odenton Facility was

in fact owned and operated solely by BERLITZ; and

                    iii.          if both BERLITZ and CLCI won ELT-III Contracts, CLCI would

not bid against BERLITZ for Delivery Orders issued under the ELT-III Contracts for work in or

near Odenton, Maryland;

               b.          On or around April 17, 2017, BERLITZ and CLCI executed the written

agreement described in subsection (a) above;

               c.          On or around April 20, 2017, BERLITZ and CLCI each submitted a bid to

the NSA for an ELT-III Contract;

               d.          In or around May 2017, after the NSA sent a request to BERLITZ and

CLCI for additional information on their Maryland training facilities, BERLITZ emailed CLCI a

revised floorplan for the Odenton Facility for CLCI to use in its response to the NSA;

               e.          On or around August 1, 2017, after the NSA had selected both BERLITZ

and CLCI as winners of ELT-III Contracts, BERLITZ and CLCI each executed a written ELT-III

Contract with the NSA, entitling each to compete for Delivery Orders to be bid and awarded

under those contracts;

               f.          On or around August 9, 2017, after the NSA had sent out the first ELT-III

Delivery Order for bid, BERLITZ and CLCI exchanged emails to maintain their conspiratorial

agreement, including an email by CLCI to confirm that, in accordance with their April 17, 2017


                                                   25
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 26 of 33 PageID: 35




conspiratorial agreement, CLCI would not bid on this Delivery Order because it called for

foreign-language training work in Maryland;

               g.     Shortly after the email conversations referred to in subsection (f) above,

consistent with those communications and the conspiratorial agreement, BERLITZ submitted a

bid to the NSA for the first Delivery Order;

               h.     On or around August 17, 2017, after the NSA had sent out the second

ELT-III Delivery Order for bid, BERLITZ and CLCI exchanged emails to maintain their

conspiratorial agreement, including an email by CLCI to confirm that it would not bid on this

Delivery Order because it called for foreign-language training work in Maryland;

               i.     Shortly after the email conversations referred to in subsection (h) above,

consistent with those communications and the conspiratorial agreement, BERLITZ submitted a

bid to the NSA for the second Delivery Order;

               j.     During the period from in or around August 2017 until on or around

December 18, 2017, BERLITZ submitted bids for and was awarded Delivery Orders under the

ELT-III Contract for foreign-language training work to be performed in Maryland, worth

approximately $111,312.00; and

               k.     During the period from in or around August 2017 until on or around

December 18, 2017, BERLITZ submitted or caused to be submitted to the NSA invoices for

payments for work awarded under the ELT-III Contract performed in Maryland, and received at

least one payment from the General Services Administration for such invoiced work.




                                                26
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 27 of 33 PageID: 36




                 Attachment B: Certificate of Corporate Board Resolutions

        WHEREAS, Berlitz Languages, Inc. (the “Company”) has been engaged in discussions

with the United States Department of Justice, Antitrust Division (“United States”) regarding issues

arising in relation to the conduct described in Attachment A; and

        WHEREAS, in order to resolve such discussions, it is proposed that the Company enter

into a Deferred Prosecution Agreement with the United States dated January 15, 2021

(“Agreement”); and

        WHEREAS, the Company’s Chief Executive Officer, Curt Uehlein, together with outside

counsel for the Company, have advised the Board of Directors of the Company of its rights,

possible defenses, the Sentencing Guidelines’ provisions, and the consequences of entering into

such Agreement with the United States;

        Therefore, the Board of Directors has RESOLVED that:

        1.      The Company (a) acknowledges the filing of the one-count Information charging

the Company with violation of 18 U.S.C. § 371; (b) waives indictment on such charges and enters

into the Agreement with the United States; (c) agrees that a monetary penalty in the amount of

$147,000.00 (One Hundred and Forty-Seven Thousand Dollars and no Cents) will be paid to

the United States Treasury within thirty (30) days of the Effective Date of the Agreement; and

(d) agrees that victim compensation in the amount of $56,984.00 (Fifty-Six Thousand Nine

Hundred and Eighty-Four Dollars and no Cents) will be paid with respect to the conduct

described in Attachment A, less any portion of that amount paid by a co-conspirator, to the

National Security Agency according to its instructions within thirty (30) days of the Effective Date

of this Agreement, along with a confirmation letter to the United States upon payment;




                                                27
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 28 of 33 PageID: 37




        2.      The Company accepts and will comply with all of the terms and conditions

contained in the Agreement and its attachments;

        3.      The Chief Executive Officer of the Company, Curt Uehlein, is hereby authorized,

empowered and directed, on behalf of the Company, to execute the Agreement substantially in

such form as reviewed by this Board of Directors at this meeting with such changes as the Chief

Executive Officer of the Company, Curt Uehlein, may approve;

        4.      The Chief Executive Officer of the Company, Curt Uehlein, is hereby authorized,

empowered and directed to take any and all actions as may be necessary or appropriate and to

approve the forms, terms, or provisions of any agreement or other documents as may be necessary

or appropriate, to carry out and effectuate the purpose and intent of the foregoing resolutions; and

        5.      All of the actions of the Chief Executive Officer of the Company, Curt Uehlein,

which actions would have been authorized by the foregoing resolutions except that such actions

were taken prior to the adoption of such resolutions, are hereby severally ratified, confirmed,

approved, and adopted as actions on behalf of the Company.



Date: January 15, 2021




                                                28
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 29 of 33 PageID: 38




                                          Attachment C

                                Corporate Compliance Program

       1.      As part of the Deferred Prosecution Agreement between Berlitz Languages, Inc.

(“the Company”), a wholly-owned subsidiary of Berlitz Corporation, and the United States

Department of Justice, Antitrust Division (“United States”) dated January 15, 2021

(“Agreement”), and in order to address any deficiencies in the Company’s compliance program,

including its policies, procedures, and internal controls relating to compliance with federal fraud

and antitrust laws and regulations, the Company agrees to continue to conduct, in a manner

consistent with all of its obligations under this Agreement, appropriate reviews of its existing

policies, procedures, and internal controls.

       2.      Where necessary and appropriate, the Company agrees to modify its compliance

program, including compliance policies and procedures designed to ensure the prevention and

detection of fraud and antitrust violations. At a minimum, this should include, but not be limited

to, the following elements:

               (a)     Design and Comprehensiveness. The Company has or will develop

compliance policies and procedures reasonably designed to prevent fraud and antitrust violations.

The policies and procedures should be integrated into the Company’s business practices and

reinforced through appropriate internal controls specifically tailored to the Company’s business.

The Company shall notify all employees that compliance with the policies and procedures is the

duty of individuals at all levels of the company.

               (b)     Culture of Compliance. The Company’s senior leadership as a whole,

through words and actions, will work to foster a culture of compliance throughout the

organization. Senior leadership across the organization are and will be held accountable for

failures in the Company’s fraud and antitrust compliance.

                                                29
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 30 of 33 PageID: 39




               (c)    Responsibility for the Compliance Program. The Company will assign

responsibility to one or more senior leaders in the company with sufficient background and

competence in fraud and antitrust law for the implementation and oversight of the compliance

program. Those responsible for the Company’s compliance program will be provided with

sufficient autonomy, authority, and seniority within the Company’s governance structure to

effectuate the compliance program.

               (d)    Periodic Risk-Based Reviews. The Company will conduct periodic fraud

and antitrust risk assessments to ensure that its compliance program, including internal controls,

is tailored to the Company’s individual circumstances. In undertaking such risk assessments, the

Company will review its policies and procedures and make any necessary adjustments and

updates based on changes in the Company’s operations, circumstances, legal developments, and

industry practices.

               (e)    Training and Communication. The Company will develop a fraud and

antitrust compliance training program tailored to the Company’s specific fraud and antitrust risks

and will periodically update the program to ensure that it reflects the Company’s current policies

and reporting procedures, and legal, technical, or marketplace developments. The audience,

timing, frequency, form, and content of the Company’s fraud and antitrust training should be

commensurate with the Company’s operations and circumstances. The Company should make

certain that all relevant employees (regardless of management level or location) understand the

training and when and how to report a possible fraud or antitrust violation. Training may include

participation and compliance certifications as appropriate. The Company will also maintain

detailed records of training and compliance-related communications.




                                                30
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 31 of 33 PageID: 40




               (f)     Monitoring and Auditing. The Company will conduct regular monitoring

and auditing of its fraud and antitrust compliance program to ensure that the program is fully

implemented and followed. If the Company’s monitoring and auditing functions detect potential

violations, they will be reported to the Company’s governing authority by the individual(s)

responsible for the compliance program. The Company will also revise its policies, procedures,

and internal controls as appropriate to reflect the results and findings of monitoring and audit

activities.

               (g)     Reporting and Guidance. The Company will implement an effective and

confidential system for communication that employees may use to seek guidance, raise concerns,

or report potential fraud or antitrust violations anonymously and confidentially without fear of

retaliation. The system will be widely disseminated to all relevant employees and will be

designed to respond promptly to all communications. The Company will maintain detailed

records of any communications through this system and how those communications were

addressed.

               (h)     Incentives and Discipline. The importance of fraud and antitrust

compliance will be reflected in the Company’s employee evaluation, incentive, and

compensation structure. The Company will discipline employees, managers, and senior

executives as appropriate for fraud and antitrust compliance failures.

               (i)     Remediation. The Company shall have procedures in place to address

failures in the Company’s fraud and antitrust compliance program and to communicate changes

in its policies to employees.




                                                 31
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 32 of 33 PageID: 41




                                       ATTACHMENT D

                                          Certification

To:    United States Department of Justice
       Antitrust Division
       Attention: Joseph Muoio, Chief, New York Office

Re:    Deferred Prosecution Agreement Disclosure Certification

       The undersigned certify, pursuant to Paragraph 23 of the Deferred Prosecution

Agreement filed on January 19, 2021 in the U.S. District Court for the District of New Jersey

(“Agreement”), by and between the United States Department of Justice, Antitrust Division, and

Berlitz Languages, Inc. (the “Company”), that the undersigned are aware of the Company’s

disclosure obligations under Paragraph 8 of the Agreement and that the Company has disclosed

to the Antitrust Division any and all evidence or allegations of conduct required pursuant to

Paragraph 8 of the Agreement, which includes evidence or allegations that may constitute a

violation of federal antitrust, fraud, and related criminal laws (“Disclosable Information”).

This obligation to disclose information extends to any and all Disclosable Information that has

been identified through the Company’s compliance program, whistleblower channel, internal

audit reports, due diligence procedures, investigation process, or other Company sources

and processes. The undersigned further acknowledge and agree that the reporting

requirement contained in Paragraph 8 and the representations contained in this certification

constitute a significant and important component of the Agreement and the Antitrust Division’s

determination whether the Company has satisfied its obligations under the Agreement.

       The undersigned hereby certify respectively that [he/she] is the [President/Chief Executive

Officer] of the Company and that [he/she] is the [General Counsel of /outside legal counsel for]




                                                32
  Case 3:21-cr-00051-FLW Document 2 Filed 01/19/21 Page 33 of 33 PageID: 42




the Company, and that each has been duly authorized by the Company to sign this

Certification on behalf of the Company.

       This Certification shall constitute a material statement and representation by the

undersigned and by, on behalf of, and for the benefit of, the Company to the executive branch of

the United States for purposes of 18 U.S.C. § 1001, and such material statement and representation

shall be deemed to have been made in the District of New Jersey. This Certification shall also

constitute a record, document, or tangible object in connection with a matter within the jurisdiction

of a department and agency of the United States for purposes of 18 U.S.C. § 1519, and such record,

document, or tangible object shall be deemed to have been made in the District of New Jersey.



By:    ____________________________                           Dated: ________________________
       [NAME]
       [President/Chief Executive Officer]
       Berlitz Languages, Inc.


By:    ____________________________                           Dated: ________________________
       [NAME]
       [TITLE]
       [COMPANY/FIRM]




                                                 33
